UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1128


In re: CARLOS TERRY,

                     Petitioner.



               On Petition for Writ of Mandamus. (8:18-cv-01285-TDC)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carlos Terry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Terry petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2241 petition. Terry seeks an order from this

court directing the district court to act. Review of the district court’s docket shows that,

on March 17, 2021, the court entered an order dismissing Terry’s § 2241 petition and

denying all other pending motions. Accordingly, because the district court has recently

decided Terry’s case, we deny the mandamus petition as moot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2